Citation Nr: 0211991	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1993 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for bilateral hearing loss.  The Board first 
remanded the current appeal in March 1997 so that additional 
evidence could be obtained.  The appeal again came before the 
Board and in an August 2000 decision, the Board found that 
the veteran's claim for service connection for bilateral 
hearing loss was well grounded and remanded the issue to 
assist the veteran in developing his claim.  Additional 
development is now complete and the appeal is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran was exposed to loud noise while on active 
duty.

3.  The veteran's current bilateral hearing loss was first 
documented in 1989.

4.  Probative medical evidence does not link the veteran's 
current bilateral hearing loss with noise exposure in 
service.

5.  The evidence of record does not reveal bilateral hearing 
loss to a compensable degree within one year of the veteran's 
discharge from service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his service 
connection claim.  The veteran was specifically notified of 
the principles of service connection in the December 1994 
Statement of the Case (SOC), and of pertinent laws and 
regulations for his service connection claim in the May 2000 
Supplemental SOC (SSOC).  The veteran was additionally 
notified of VA's heightened duty to assist in the May 2002 
SSOC.  The May 2002 SSOC also notified him that while VA 
would make reasonable efforts to help him obtain the evidence 
necessary to substantiate his claim, that it is his duty to 
cooperate fully with VA's efforts and ultimately his 
responsibility to provide the evidence.

Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, service records have been obtained and he was 
scheduled for a VA examination in March 2001 (for which he 
failed to report).  In August 1993, the RO requested by 
letter that the veteran submit evidence that he had been 
treated for his claimed disability since his discharge from 
service.  The RO requested and received medical evidence from 
two private physicians identified by the veteran.  The RO 
requested the veteran submit a release form so additional 
evidence could be obtained on his behalf in a September 2001 
letter.  The veteran did not submit the requested release.  
In March 2002, the RO again notified the veteran of the 
evidence that had and had not been obtained to substantiate 
his claim.  He was also notified that he would not be 
scheduled for an additional VA examination unless he 
indicated that he was willing to report for it.  The 
transcript from his December 1996 hearing has been associated 
with his claims folder.  Accordingly, VA's duty to assist the 
claimant has been satisfied.  There is more than sufficient 
evidence of record to decide his claim properly and fairly.  
Therefore, it is not prejudicial to the veteran to proceed to 
adjudicate his claim on the current record.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990), Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for Bilateral Hearing Loss

In essence, the veteran contends that his current bilateral 
hearing loss is a result of his active duty as a artilleryman 
in World War II.  After a careful and complete review of the 
evidence of record, the Board cannot come to the same 
conclusion.  As such, his service connection claim for 
bilateral hearing loss must fail.

When adjudicating the veteran's claim, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The Board notes that service connection may 
also be established for a current disability that has not 
been clearly shown in service where there is a relationship 
or connection between that disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the evidence of record reveals that 
during World War II, the veteran's military occupational 
specialty was of a light artillery gun crewman and that he 
served in the Rhineland and Central Europe.  The December 
1996 hearing transcript reflects that the veteran testified 
that while in the Army, his job was in field artillery and 
that for about the first two years of his service he was at 
an artillery school with constant exposure to noise without 
ear protection.  The transcript also reflects that the 
veteran testified that when he was in the European Theater, 
he was again exposed to gunfire on a daily basis without ear 
protection.  The Board finds, based on the veteran's military 
records and his credible testimony regarding his military 
experiences during World War II, that the veteran was indeed 
exposed to excessive noise while on active duty.

The December 1996 hearing transcript also reflects that the 
veteran testified that his hearing problem was "a gradual 
thing" and that the first time he sought treatment for any 
problem with his hearing was in 1989.  A December 1989 
private medical record reveals that the audiologist evaluated 
the veteran with significant nerve hearing loss due to noise 
and age.  A 1994 VA medical record also reflects bilateral 
hearing loss.  A March 1998 private medical record reveals 
that the veteran indicated a gradual decline in his hearing 
loss since exposure to loud artillery noises while in the 
military.  The March 1998 private medical record reflects 
that the private physician assessed the veteran with probable 
hearing loss associated with noise exposure.

The veteran's most recent VA medical records, which mainly 
pertain to his Alzheimer's disease and associated dementia, 
also reflect that the veteran has bilateral hearing loss.  
Additional medical records have been obtained by the RO from 
private physicians treating the veteran but do not pertain to 
his bilateral hearing loss.  As previously indicated, the 
veteran failed to report for his scheduled March 2001 VA 
Audio Exam.  A March 2002 letter to the veteran informed the 
veteran that an additional VA examination would not be 
scheduled unless he indicated that he would report for it.  
No such response has been associated with his claims folder.  
As such, the Board will evaluate his claim on the current 
evidence of record.  See 38 C.F.R. § 3.655 (2001).

As previously noted, the evidence of record clearly supports 
that the veteran was exposed to noise while on active duty.  
The evidence of record also clearly reflects that the veteran 
currently suffers from bilateral sensorineural hearing loss.  
Service connection may be granted for a current disability 
that has not been clearly shown in service when the evidence 
of record indicates a nexus or link between that disability 
and a disease contracted or an injury sustained during 
service.  See 38 C.F.R. § 3.303(d) (2001).  A private 
audiologist evaluated the veteran with significant nerve 
hearing loss due to noise and age, as reflected in the 
December 1989 private medical record.  A March 1998 private 
medical record reflected that a private physician also stated 
that the veteran's hearing loss was associated with noise 
exposure.  In the Board's judgment, even with these medical 
statements, the evidence of record in its entirety is not so 
equally balanced as to raise a reasonable doubt in the 
veteran's favor that his bilateral hearing loss was incurred 
in service.
While the private audiologist evaluated the veteran with 
bilateral hearing loss due in part to noise, the December 
1989 medical record does not reflect to what noise exposure 
the audiologist is referring.  Additionally, while the 
private physician assessed the veteran with hearing loss 
associated with noise exposure without referring to in-
service noise exposure, the history portion of the March 1998 
medical record indicates the veteran had reported his in-
service noise exposure to the private physician.  Reading the 
December 1989 and March 1998 medical records in the light 
most favorable to the veteran, the Board will construe in 
arguendo that the medical statements provided were attempting 
to etiologically connect the veteran's current bilateral 
hearing loss with in-service exposure to noise.  Even so, the 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that either medical provider reviewed 
the veteran service medical records or, more pertinently, any 
other related documents that would have enabled either of 
them to form an opinion on an independent basis.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993).  In specific regard to finding the 
March 1998 medical opinion unpersuasive, the Board notes that 
an unenhanced report of a medical history, transcribed by a 
medical examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Additionally, medical opinions as to a nexus may decline in 
probative value due to a lengthy time period between service 
and the date of the opinion.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (noting that 20 years had elapsed).  In 
the instant case, the private audiologist evaluated the 
veteran's hearing loss as partly due to noise exposure in 
December 1989, more than 40 years after the veteran's 
discharge from service.  The private physician assessed the 
veteran with hearing loss associated with noise exposure in a 
March 1998 medical record, more than 50 years after the 
veteran's discharge from service.  Neither medical provider 
accounts for the decades that had passed since the veteran's 
in-service exposure to noise.  In brief, the Board does not 
find the December 1989 opinion or the March 1998 opinion 
which apparently attempt to etiologically connect the 
veteran's current bilateral hearing loss with in-service 
exposure to be persuasive, probative medical opinions, and, 
as such, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for bilateral hearing loss.

The appellant contends that his current hearing loss is due 
to his exposure to artillery while on active duty.  While the 
appellant contends that he has had a gradual deterioration of 
his hearing since separation from active duty, the Board 
notes that he has not submitted any objective medical 
evidence covering the forty-four years between his in-service 
exposure to noise and his first seeking treatment bilateral 
hearing loss in 1989.  The Board notes that the veteran, 
while entirely competent to report his symptoms both current 
and past, has presented no evidence indicating that he has 
the medical knowledge or training requisite for the rendering 
of clinical opinions.  Accordingly, the Board must find that 
his contentions with regard to the etiology of his current 
bilateral hearing loss to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Furthermore, certain chronic diseases, including 
sensorineural hearing loss, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2001).  The veteran has not identified or 
submitted any objective medical evidence reflecting any 
bilateral hearing loss that would suggest that he had 
bilateral hearing loss to a compensable degree within one 
year of his 1945 discharge from service.  Therefore, the 
Board finds that the veteran is not entitled to presumptive 
service connection for his bilateral hearing loss.

As the preponderance of the evidence is against service 
connection for bilateral hearing loss, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2001).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
an in-service origin of the veteran's bilateral hearing loss.
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for bilateral hearing loss are not met.  Therefore, the 
appellant's claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.306 
(2001).


ORDER

Service connection for bilateral hearing loss is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

